IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00303-CR

STACI ANNETTE VASQUEZ,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 05-01740-CRF-361


                          MEMORANDUM OPINION


      Appellant, Staci Annette Vasquez, has filed a motion requesting the dismissal of

this appeal. See TEX. R. APP. P. 42.2(a). We have not issued a decision in the appeal, and

appellant and her attorney have personally signed the motion. See id. Accordingly, we

grant the motion and hereby dismiss appellant’s appeal.




                                                AL SCOGGINS
                                                Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed July 9, 2015
Do not publish
[CR25]




Vasquez v. State                           Page 2